Citation Nr: 1617752	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  06-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic right Achilles tendonitis.

2.  Entitlement to a rating in excess of 10 percent for chronic left Achilles tendonitis.

3.  Entitlement to a rating in excess of 10 percent for a right hip disability (myositis ossificans).

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to a compensable rating for residuals of a fracture of the left ring finger.

6.  Whether new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a right shoulder disability.
7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1974 to March 1994.  

This matter arises before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the appeal in October 2010.  The Board directed VA to provide a Statement of the Case for the issue of entitlement to an evaluation in excess of 20 percent for left shoulder impingement, status post rotator cuff repair.  

The RO provided the Statement of the Case in March 2011.  The Veteran did not file a substantive appeal and this issue is not within the Board's jurisdiction.  38 U.S.C.A. § 7105 (West 2014).  

In light of the Veteran's contentions that he is unable to work due to his service-connected left shoulder disability, right knee disability, and right hip disability, as well as the Social Security Administration records that support these contentions; the issue of TDIU has been raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The issues regarding increased ratings, service connection for a right shoulder disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO denied service connection for a right shoulder disability.

2.  The Veteran was notified of the April 1995 decision and his appellate rights; he did not file a notice of disagreement within one year of this decision and no new and material evidence was received within one year of the April 1995 decision.

3.  The evidence received since the April 1995 decision denying service connection for a right shoulder disability includes VA treatment and Social Security Administration records showing diffuse osteoarthritis and osteoarthrosis of multiple sites.


CONCLUSIONS OF LAW

1.  The April 1995 decision denying service connection for a right shoulder disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

2.  New and material evidence has been received and the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his request to reopen his claim for service connection for a right shoulder disability.

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).

New and material - Right Shoulder Disability

In an April 1995 rating decision, the RO denied service connection for a right shoulder disability.  The Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the April 1995 rating decision.  The April 1995 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).  

The claim for service connection may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since April 1995) relates to an unestablished fact necessary to substantiate the claim.  

The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment records, and VA treatment records.  The RO denied service connection due to a lack of evidence showing an injury or disease of the right shoulder in service, a lack of evidence showing a current right shoulder disability, and a lack of evidence showing a relationship between any injury or disease of the right shoulder in service and a current right shoulder disability.

Since the April 1995, the RO has obtained the Veteran's Social Security Administration records and records from the Birmingham VA Medical Center from November 2005 to April 2010.  These records show the Veteran has been diagnosed with osteoarthritis and osteoarthrosis of multiple joints.  

In January 2005, the Veteran sought reopening of his claim.  Since that time, the Veteran has raised a new theory of entitlement, arguing that his current right shoulder disability is secondary to his service-connected left shoulder disability.  
Offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim.   Roebuck v. Nicholson, 20 Vet. App. 307   (2006); Bingham v. Principi, 18 Vet. App. 470   (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005). 

Here, however, the record indicates that the Veteran has provided evidence of a current disability, osteoarthritis, and evidence that his osteoarthrosis disability that affects multiple joints.  The Board finds this new evidence raises the possibility of substantiating the claim. Accordingly, reopening of the previously denied claim of service connection for a right shoulder disability is warranted.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); 38 C.F.R. § 3.156 (2015).

As noted above, the Veteran's reopened claim for service connection for a right shoulder disability is remanded for further development.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened.


REMAND

The Veteran was last afforded VA examinations for his service-connected disabilities in April 2011.  The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281   (1993).  As noted above, not only is this last examination too remote, but the examination may no longer reflect the Veteran's current level of disability regarding his claimed disabilities.  Consequently, more contemporaneous examinations are warranted to ascertain the current severity of his service-connected disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

With regard to the Veteran's right shoulder disability, the Board notes that the Veteran has been diagnosed with osteoarthritis of multiple joints and has indicated that he believe his right shoulder disability is related to his service-connected left shoulder disability. Accordingly, an examination is needed to determine if there is any relationship between the Veteran's right and left shoulder conditions, and/or his general osteoarthritis of the joints. 38 U.S.C. § 5103A (West 2014).

The last available VA treatment records are from April 2010.  The VA treatment records after April 2010 are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records, to include from the Birmingham VAMC from April 2010 to the present.

2.  Schedule the Veteran for an examination regarding the Veteran's right shoulder disability. The Veteran's file should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report. All necessary tests and studies should be performed.

The examiner should provide the following opinion(s):

(a)  Whether it is at least as likely as not (probability of 50 percent or greater), that any current right shoulder disability, to include osteoarthritis, is related to service.

(b)  Whether it is at least as likely as not (probability of 50 percent or greater), that any current right shoulder disability, to include osteoarthritis, is due to the service-connected left shoulder disability, to include osteoarthritis.

3.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's chronic right and left Achilles tendonitis.

Request that the examiner provide information concerning the functional impairment that results from the service-connected disabilities in terms of the ability to function and perform tasks in a work setting. 

4.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's right hip disability (myositis ossificans), right knee disability, and residuals of a fracture of the left ring finger.

Request that the examiner provide information concerning the functional impairment that results from the service-connected disabilities in terms of the ability to function and perform tasks in a work setting. 

5.  Thereafter, re-adjudicate the claims, to include the Veteran's claim for TDIU, and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


